Citation Nr: 0622065	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-16 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits in 
the amount of $6,390.00 was properly created.


REPRESENTATION

Appellant represented by:	Donald Hill, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to 
September 2002, with additional prior active service of 8 
years, 5 months, and 4 days.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (Muskogee RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a letter dated in September 2003, the veteran's attorney 
requested a hearing before the Board, to be held at the 
Regional Office in Manila, the Republic of the Philippines 
(Manila RO).  However, in his April 2004 substantive appeal, 
the veteran indicated that he wished to have a hearing before 
the Board in Washington, D.C.  Subsequently, the Muskogee RO 
wrote to the veteran and asked him to clarify whether he 
wanted a hearing at the Manila RO or in Washington, D.C.  In 
February 2005, the veteran's representative wrote to the 
Muskogee RO and stated that the veteran wanted a hearing 
before the Board to be held at the Manila RO.  In March 2005, 
the Muskogee RO notified the veteran's representative that 
his request for a Travel Board hearing request had been 
received.  However, the veteran was never accorded that 
hearing, and before a decision can be promulgated in this 
case, his appeal must be returned to the RO so that one may 
be scheduled.

Additionally, review of the veteran's claims file notes that 
a Department of Defense Form DD-214, Armed Forces of the 
United States Report of Transfer of Discharge (DD-214), 
reflects service from March 1987 to September 2002, with 
additional prior active service of 8 years, 5 months, and 4 
days.  However, verification of the specific entrance and 
separation dates of this additional prior active service is 
not of record.  

Accordingly, the case is remanded for the following actions:

1.  The RO must verify the veteran's 
service dates which reflects his 8 
years, 5 months, and 4 days of active 
service prior to March 1987.  Any 
documentation verifying these dates 
must then be associated with the 
veteran's claims file.  

2.  The RO must schedule the veteran 
for a Travel Board hearing, to be held 
at the Manila RO.  The veteran and his 
representative must be notified of the 
date and time of the hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

